                                IN THE UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TENNESSEE
                                         KNOXVILLE DIVISION

 JESSE PIERCE and MICHAEL PIERCE,    )
 on behalf of themselves and all others
                                     )
 similarly situated,                 )                               CASE NO. 3:13-cv-641
                                     )
 Plaintiffs,                         )                               District Judge: Pamela L. Reeves
                                     )                               Magistrate Judge: Debra C. Poplin
 vs.                                 )
                                     )
 WYNDHAM VACATION RESORTS,           )                               COLLECTIVE ACTION COMPLAINT
 INC., and WYNDHAM VACATION          )                               FOR VIOLATIONS OF THE FAIR
 OWNERSHIP, INC.,                    )                               LABOR STANDARDS ACT OF 1938
                                     )
 Defendants.                         )
 ____________________________________)

                 PLAINTIFFS’ BRIEF IN SUPPORT OF REASSESSING DAMAGES
                                  FOLLOWING APPEAL

             Pursuant to the Court’s July 12, 2019 Order (Doc. 465), Plaintiffs1 file the following

 Brief in Support of Reassessing Damages Following Appeal.

 I.          INTRODUCTION

             During the 14-day bench trial, Plaintiffs established through “overwhelming evidence”

 that Defendants Wyndham Vacation Resorts, Inc., and Wyndham Vacation Ownership, Inc.

 (“Wyndham”) violated the Fair Labor Standards Act (the “FLSA”) by executing a willful and

 “consistent practice of prohibiting [Plaintiffs] from recording overtime and managers doctoring

 timecards to prevent overtime compensation.” (Memo. Opinion, Doc. 427, PageID #16300.) On

 appeal, the Sixth Circuit affirmed the District Court’s finding of liability, holding that the

 evidence revealed that Wyndham “executed an across-the-board time-shaving policy that failed

 to compensate [Plaintiffs] for the hours they worked.” See Pierce v. Wyndham Vacation Resorts,


 1
      For purposes of this Brief, “Plaintiffs” refer to the named Plaintiffs and Opt-in Plaintiffs.




Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 1 of 22 PageID #: 18385
 Inc., 922 F.3d 741, 748 (6th Cir. 2019). As a result, the only issue before the District Court is to

 reassess damages owed to Plaintiffs.

 II.    BACKGROUND

        Wyndham is a time share company that owns and operates resorts around the world,

 including the four Tennessee resorts at issue in this case - Wyndham Vacations Resort Great

 Smokies Lodge, Wyndham Smoky Mountains, Wyndham Resort at Fairfield Glade, and

 Wyndham Nashville. See Pierce, 922 F.3d at 744. As part of its business model, Wyndham

 employs Sales Representatives to sell ownership interests and non-ownership trial packages in

 Wyndham’s resort properties. Id. At the four Tennessee locations, Wyndham divided its sales

 force into three groups: 1) Front Line Sales Representatives who sell ownership interests to

 prospective owners who do not already own Wyndham timeshares; 2) In House Sales

 Representatives who sell upgraded ownership interests to current Wyndham owners; and 3)

 Discovery Sales Representatives who sell non-ownership trial packages to prospects. Id.

        Plaintiffs filed this FLSA collective action on behalf of themselves and other current and

 former Sales Representatives who worked at one of the four Tennessee resorts from October 23,

 2010 to October 31, 2013 (the “Recovery Period”). Plaintiffs alleged that Wyndham willfully

 violated the FLSA by implementing an illegal policy and practice of forcing its Sales

 Representatives to underreport their hours, to work off the clock, and/or by altering the

 employees’ timesheets in order to avoid paying overtime.




                                                  2



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 2 of 22 PageID #: 18386
 III.    PROCEDURAL HISTORY

         A.       The District Court

         The District Court certified 156 Sales Representatives “from all three [sales] positions

 and all four locations—as a collective action and allowed them to proceed to trial based on

 representative evidence.” Pierce, 922 F.3d at 745. At trial, Plaintiffs presented live testimony of

 twenty-six witnesses,2 and five Plaintiffs who testified by deposition. In rebuttal, the Court

 allowed Plaintiffs to designate testimony from two additional Plaintiffs. As a result, Plaintiffs

 called 30 of the 156 Plaintiffs at trial in their case in chief (19.23% of the opt-in class), who were

 either part of a random sample or a Plaintiff that Wyndham specifically chose to depose. Id. at

 748.

         Wyndham presented the live testimony of only nine witnesses, all of whom were still

 employed by Wyndham. (Memo. Opinion, R. 427, PageID #16186-16187, 16314.) Wyndham

 also designated the deposition testimony from twelve additional Plaintiffs who did not testify at

 trial to which Plaintiffs filed counter-designations for each. Including deposition designations

 and counter-designations, the District Court “received testimony from 44 of the 156 employees,”

 or 28.2% of the opt-in class, all of whom were deposed by Wyndham. Pierce, 922 F.3d at 748.

         Plaintiffs presented overwhelming testimony and evidence of Wyndham’s illegal practice

 of requiring Plaintiffs to work off the clock. First, Plaintiffs were regularly: a) told by managers

 that they could not record more than 40 hours on the clock each week (Exhibit 3, Column B;

 Exhibit 2, Column B3); b) instructed by managers to clock out and continue working in order to


 2
  The twenty-six witnesses consisted of twenty-five Plaintiffs and one third-party witness, Kristen Creson, a former
 Administrative Manager for Wyndham.
 3
  Exhibits 1-5 filed contemporaneously herewith (and which were exhibited to Plaintiffs’ Proposed Findings of Fact
 and Conclusions of Law following trial) are spreadsheet indexes with columns referencing Plaintiffs’ trial and
                                                         3



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 3 of 22 PageID #: 18387
 stay under 40 hours on the clock each week (Exhibit 3, Column C); and c) forced to sign

 inaccurate (and often forged) “Missed Punch” forms and time cards after managers altered their

 time records. (Exhibit 2, Column D; Exhibit 4, Column C.) This was confirmed by Kristen

 Creson, a third-party witness and former Administrative Manager for Wyndham. (Transcript,

 Vol. IV, 799:16-800:4; 806:19-807:9; 812:9-816:21; 817:3-830:4; 830:19-836:16.) In addition,

 Managers were required to enforce Wyndham’s illegal practice of not allowing Plaintiffs to be

 on the clock for more than 40 hours in a workweek, by altering Plaintiffs’ time records (i.e.

 “shaving” time) and/or taking over clocking in/out for some Plaintiffs. (Exhibit 2, Columns D &

 E; Exhibit 4, Columns C & E.)

         Second, to keep from recording over 40 hours on the clock in a work week, Plaintiffs

 were required to do any number of the following: a) clock out before accruing 40 hours on the

 clock, but continue working (Exhibit 2, Column B; Exhibit 3, Columns B & C); b) clock out

 when not on a tour, but continue working (Exhibit 3, Column D); c) clock out/in for lunch

 breaks not taken (Exhibit 3, Column C); d) clock out at a certain time of day, but continue

 working (Exhibit 3, Column E); e) clock out before working Nightline (Exhibit 3, Column F);

 and/or f) work off the clock at party weekends (“PAWs”) and/or dinner parties. (Exhibit 3,

 Column G.)

         Based on the overwhelming proof, Plaintiffs demonstrated that Wyndham’s time records

 were grossly inaccurate and did not reflect the actual number of hours that Plaintiffs worked.

 Specifically, Wyndham’s time records reflected a gross disparity in the number of hours per

 deposition testimony on various facts. Since first filed, Plaintiffs have revised Exhibit 5 to correct the average
 number of hours worked by 1) Mark Kost from 56 hours to an average of 53.3 hours per week; 2) Tony Siler from
 60 hours to an average of 50 hours per week; and 3) Bobby Stallings from 55 hours to an average of 61 hours per
 week. This correction slightly changed the average number of hours worked by all Plaintiffs from 63.66 to 63.48.
 Plaintiffs acknowledged, on appeal, that Kost and Siler’s average number of hours were lower than first reported.

                                                         4



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 4 of 22 PageID #: 18388
 week that Plaintiffs’ purportedly worked while clocked in (largely in the range of 20-30 hours

 per week, many times even fewer) compared to the testimony of Plaintiffs that they worked on

 average 63.48 hours per week or more. (Exhibit 4, Columns B, C & E; and Exhibit 5, Avg. No.

 of Actual Hrs. Worked.4)                In addition, Plaintiffs introduced voluminous records showing

 thousands of time entries recorded on Missed Punch Forms that were altered by Wyndham’s

 managers on a regular and routine basis, including forged and unsigned Missed Punch Forms,

 that were done to shave Plaintiffs’ time on the clock to under 40 hours per work week. (Exhibit

 2, Column D; Exhibit 4, Column C.)

            After a 14-day bench trial, the District Court found that:

            •     Plaintiffs and Plaintiffs’ witness were “highly credible” (Memo. Opinion, R. 427,
                  PageID #16186-16187, 16314);

            •     Wyndham’s witnesses were either not credible and/or not relevant (id. at 16310-
                  16314)5;

            •     Wyndham’s time records are grossly inaccurate and support Plaintiffs’ claim that
                  they were performing work while not clocked in (id. at 16306);

            •     Plaintiffs’ Punch Forms and timecards were forged and/or unsigned (id.);

            •     Wyndham violated the FLSA by prohibiting Plaintiffs from “accurately recording
                  their time and by instructing sales managers to edit time records to ensure they did
                  not reflect over forty hours per week” (Final Judgment, R. 429, PageID #16346-
                  16347);

            •     Plaintiffs “performed work for which they were not properly compensated and that
                  the amount and extent of the work performed could be determined as a matter of just
                  and reasonable inference” (id.);




 4
  Exhibit 5 is an index of Plaintiffs’ trial and deposition testimony regarding the average number of hours actually
 worked each week. Based on all Plaintiffs’ testimony, the average number of hours worked each work is 63.48
 hours.
 5
     Plaintiffs will discuss the District Court’s specific credibility determinations in more detail below.

                                                               5



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 5 of 22 PageID #: 18389
        •     Wyndham “failed to come forward with credible and precise amount of the work
              performed and failed to negate the reasonableness of the inference drawn by the
              District Court from all the evidence” (id.);

        •     the testifying Plaintiffs fairly represented the non-testifying Plaintiffs (id.);

        •     Plaintiffs were entitled to liquidated damages (id.); and,

        •     Plaintiffs were entitled to a three-year recovery period based on Wyndham’s willful
              conduct (id.).

        While the District Court recognized the estimated-average approach for calculating

 damages pursuant to Anderson v Mt. Clemens Pottery Co., 328 U.S. 680, 686 (1946) and Monroe

 v. FTS USA, LLC, 860 F.3d 389, 411-412 (6th Circ. 2017), the District Court erred by engaging

 in what both parties agree was arbitrary number picking and by failing to follow the burden-

 shifting framework of Mt. Clemens in arriving at the average number of hours that Plaintiffs

 worked each week. Despite finding that Plaintiffs were highly credible; Wyndham’s witnesses

 were either not credible and/or not relevant; and that Wyndham “failed to keep records of the

 precise time Plaintiffs worked,” (Memo. Opinion, R. 427, PageID #16314), the District Court

 erroneously concluded that Plaintiffs only averaged 52 hours per week, rather than adopting the

 unrebutted proof presented by Plaintiffs establishing an average of 63.66 hours.                 (Final

 Judgment, R. 429, PageID #16347). Accordingly, the District Court entered a judgment in the

 Plaintiffs’ favor in the amount of $2,512,962.91 in overtime pay, and $2,512,962.91 in liquidated

 damages, for a total judgment of $5,025,925.82, plus Plaintiffs’ reasonable attorney’s fees and

 costs. Id.

        Albeit for different reasons, both parties appealed the District Court’s award for basing it

 on an arbitrarily selected 52-hour work week average which was wholly unsupported by the

 record evidence.     In addition, Plaintiffs appealed on the grounds that the District Court

 erroneously applied the Mt. Clemens burden-shifting framework when arriving at the arbitrarily
                                                    6



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 6 of 22 PageID #: 18390
 selected 52-hour work week average. Wyndham also appealed arguing that the District Court

 erred by certifying the collective action and finding that the representative evidence established

 that Wyndham violated the FLSA.

        B.      The Sixth Circuit

        On appeal, the Sixth Circuit affirmed that Plaintiffs provided sufficient representative

 evidence to prove that Wyndham violated the FLSA. In-so-doing, the Sixth Circuit affirmed

 liability across the board:

        As in Monroe, the testifying employees, in addition to other evidence, showed
        that Wyndham systematically executed a policy to avoid paying overtime. All of
        the testifying plaintiffs consistently said that Wyndham required them to
        underreport their time or altered their recorded time. They all provided an
        average of the number of hours they worked each week, ranging from 50 to 80
        hours per week, and their basis for that number: the mandatory morning meeting,
        tours throughout the day, frequent late-night work and special events, and six- or
        seven-day work weeks. But, through it all, they didn’t worry about keeping an
        accurate account of their hours because the company told them it would recoup
        any overtime pay from their commissions.

        The administrative manager at the Nashville location testified that upper
        management instructed that sales employees could not be paid overtime and that
        managers should alter employees’ timecards to show no more than 40 hours per
        week. The vice president of sales and marketing at the two Smoky Mountain
        locations acknowledged that Wyndham performed an audit that showed that
        salespeople worked off the clock. Several emails from managers also mentioned
        Wyndham’s no-overtime-pay policy. The evidence thus showed that Wyndham
        executed an across-the-board time-shaving policy that failed to compensate the
        employees for the hours they worked.

 Pierce, 922 F.3d 741 at 748 (emphasis added).

        In addition, the Sixth Circuit did not disturb the District Court’s credibility findings.

 Rather, the Sixth Circuit held that Wyndham had deposed every member of the sample and could

 have called anyone it wanted to rebut the testimony of those who testified at trial. Id. Because

 Wyndham failed to rebut Plaintiffs’ testimony, it left the Sixth Circuit “with no warrant to doubt


                                                 7



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 7 of 22 PageID #: 18391
 the reliability of the [Plaintiffs’] witnesses.” Id. (citing Monroe, 860 F.3d at 410-11).

        While the Sixth Circuit affirmed the District Court’s finding of liability, and did not

 overturn the District Court’s credibility determinations, the District court vacated the District

 Court’s award based upon a 52-hour work week average, holding that the District Court erred by

 including the average number of hours for Discovery Sales Representatives in the overall

 average number of hours worked.          Instead of including Discovery Representatives in the

 calculation of the average number of hours worked by Front Line and In House Sales

 Representatives, the Sixth Circuit held that the District Court should have been placed Discovery

 Representatives in a separate subclass. Pierce, 922 F.3d at 747. The Sixth Circuit thus vacated

 the District Court’s award based on a 52-hour work week average and remanded this case to the

 District Court to reassess damages.

 IV.    APPLICABLE STANDARDS

        A.      Standard on Remand

        The effect of an order vacating the trial court’s decision “is to place the parties in the

 same position as if no decision had been rendered at all.” Shelton v. Rutherford Cty., Tenn., No.

 3:09-CV-0413, 2010 WL 1010039, at *7 (M.D. Tenn. Mar. 18, 2010) (citing State v. Cribbs, 967

 S.W.2d 773, 788 (Tenn. 1998). This is because a vacated judgment is “rendered void.” Cribbs,

 967 S.W.2d at 788 (quoting Black’s Law Dictionary 1548 (6th ed. 1990) (defining “‘vacate’ as

 ‘[t]o annul; to set aside; to cancel or rescind. To render an act void; as to vacate an entry of

 record, or a judgment.’”); see also 1 B J.M. Moore et al., Moore’s Federal Practice ¶ 0.416[2], at

 517 (2d ed. 1992) (judgment that has been vacated, reversed or set aside on appeal is deprived of

 all conclusive effect) (remaining citations omitted).

        Because the Sixth Circuit vacated the District Court’s damages award which was based

                                                   8



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 8 of 22 PageID #: 18392
 upon a 52-hour work week average, the District Court’s award is now void and irrelevant. As a

 result, it is the District Court’s duty is to review the record afresh and make an independent

 damages determination based on the evidentiary record, unmoored from the previous damage

 award.

          B.     Standard for Reviewing Trial Court Credibility Determinations

          “Findings of fact shall not be set aside unless clearly erroneous.” Anderson v. City of

 Bessemer City, N.C., 470 U.S. 564, 573 (1985). Moreover, when a District Court’s findings of

 fact rest on credibility determinations, “Rule 52(a) demands even greater deference to the trial

 court's findings; for only the trial judge can be aware of the variations in demeanor and tone of

 voice that bear so heavily on the listener’s understanding of and belief in what is said.” Id. at

 575 (emphasis added) (citing Wainwright v. Witt, 469 U.S. 412, 105 S.Ct. 844, 83 L.Ed.2d 841

 (1985)); see also Bartling v. Fruehauf Corp., 29 F.3d 1062, 1067 (6th Cir. 1994).

          C.     Mt. Clemens’ Burden-Shifting Framework Is The Proper Standard For
                 Determining Damages

          The District Court correctly found that “Wyndham’s time records [were] grossly

 inaccurate,” as “the overwhelming evidence establish[ed] a consistent practice of prohibiting

 [Plaintiffs] from recording overtime and managers doctoring timecards to prevent overtime

 compensation.”     (Memo. Opinion, R. 427, PageID #16300, #16306.) The District Court also

 found “Plaintiffs and Plaintiffs’ witness (Kristen Creson), who testified that managers edited

 timecards, highly credible on this issue, especially in light of the documentary evidence and

 managers’ own admission that they did in fact doctor timecards.”          (Id. at 16300-16301.)

 (Emphasis added). Further, “there were voluminous records showing the Punch Forms and

 timecards were forged and/or unsigned.” Id.


                                                 9



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 9 of 22 PageID #: 18393
         When the employer’s records are inaccurate, the Supreme Court and the Sixth Circuit

  mandate that the District Court follow the burden-shifting framework set forth in Mt. Clemens:

         [W]here the employer’s records are inaccurate or inadequate and the employee
         cannot offer convincing substitutes…an employee has carried out his burden if he
         proves that he has in fact performed work for which he was improperly
         compensated and if he produces sufficient evidence to show the amount and
         extent of that work as a matter of just and reasonable inference. The employee’s
         burden of proof on damages can be relaxed…because employees rarely keep
         work records, which is the employer’s duty under the Act. Once the employees
         satisfy their relaxed burden for establishing the extent of uncompensated work,
         “[t]he burden then shifts to the employer to come forward with evidence of the
         precise amount of work performed or with evidence to negative the
         reasonableness of the inference to be drawn from the employee’s evidence.”

  Monroe, 860 F.3d at 398-99 (quoting Mt. Clemens, 66 S.Ct. at 1192) (internal citations omitted).

  “If the employer fails to produce such evidence, the court may then award damages to the

  employee, even though the result be only approximate.” Mt. Clemens, 66 S.Ct. at 1192.

         D.     The Estimated-Average Approach is the Proper Standard for Determining
                Damages on Behalf of Both Testifying and Non-Testifying Plaintiffs

         Although Plaintiffs disagree with the District Court conclusion that Plaintiffs only

  worked on average of 52 hours each week, the District Court properly used the estimated-

  average approach to calculate damages on behalf of all testifying and nontestifying Plaintiffs

  because it explicitly found that Wyndham’s timekeeping records were “grossly inaccurate.” The

  Sixth Circuit did not reverse or criticize the District Court’s use of the estimated-average

  approach. Rather, the Sixth Circuit remanded the District Court’s damages award because it

  found Discovery Sales Representatives were not similarly situated to Front Line and In House

  Sales Representatives.

         Mt. Clemens “acknowledges the use of ‘an estimated average of overtime worked’ to

  calculate damages for nontestifying employees.” Mt. Clemens, 328 U.S. at 686.         The Sixth


                                                 10



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 10 of 22 PageID #: 18394
  Circuit follows Mt. Clemens, and thus applies an estimated-average approach to calculate

  damages for nontestifying plaintiffs in wage and hour cases. See Monroe, 860 F.3d at 411-12

  (affirming average hours per week worked by testifying technicians and application to

  nontestifying technicians). As a result, the “testimony of fairly representative employees may be

  the basis for an award of back wages to nontestifying employees.” Id. at 411. Other circuits and

  District Courts, including the Middle District of Tennessee, “have explicitly approved of an

  estimated average.” Id. (emphasis added).

  V.     MT. CLEMENS MANDATES THAT THE DISTRICT COURT ENTER AN
         AWARD FOR PLAINTIFFS BASED UPON THEIR ESTIMATED AVERAGE
         NUMBER OF HOURS WORKED PER WEEK

         A.      The Sixth Circuit Did Not Disturb the District Court’s Credibility Findings

         The Sixth Circuit did not disturb the District Court’s credibility findings, including its

  finding that Plaintiffs’ witnesses were credible and Wyndham’s witnesses were either not

  credible and/or offered irrelevant testimony. While Wyndham tried to counter the District

  Court’s conclusion that Wyndham had “executed an across-the-board time-shaving policy that

  failed to compensate the employees for the hours they worked,” Wyndham “failed to rebut

  Plaintiffs’ testimony.”   Pierce, 922 F.3d at 748.      As a result, the Sixth Circuit held that

  Wyndham left it no reason “to doubt the reliability of [Plaintiffs’] witnesses.” Id. (citing

  Monroe, 860 F.3d at 410-11).

         After nearly every witness for Plaintiffs, the District Court noted Wyndham did not call

  the direct supervisors implicated by Plaintiffs’ testifying witnesses to impeach or contradict their

  testimony, even though Wyndham could have done so. For example, in its Memorandum

  Opinion, the District Court discussed a number of Plaintiffs who worked at both the Crossing

  and the Lodge during the Recovery Period (Memo. Opinion, Doc. 427, PageID #16206, #16233),

                                                  11



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 11 of 22 PageID #: 18395
  and summarized their testimony regarding the average number of hours each Plaintiff worked as

  follows:

         With respect to the average number of hours worked during a workweek, the
         Plaintiffs testified as follows:• Craig Thrift: 65 hours; • Rebecca Slone: 60 hours;
         • James Dodson: 60 to 65 hours; • Claudia Bogardus: 60 to 65 hours; • Belinda
         Drew: 65 hours (as an In-House and Front-Line Sales Representative); • Perry
         MaGee: 72-74 hours; • Kisa Abbott: 65 hours; • Brett Williamson: 60 plus hours;
         • Bryan Tesh: 65 hours to upper 80s; • Thomas Garrett: 60 to 70 hours; • Russell
         Cooper: 76 to 87 hours; • James Campbell: 70 hours; • Jesse Pierce: 80 hours.

  Id. at PageID #16239.

         Despite the fact that the above-named Plaintiffs implicated supervisors or members of

  management, the District Court observed that Defendants did not bother to call any of those

  individuals to attempt to rebut Plaintiffs’ testimony. As a result, the “testimony regarding these

  individuals was not impeached.” (Id. at PageID #16246) (emphasis added). In fact, the District

  Court found all testifying Plaintiffs to be credible, including their non-party witness, Ms. Creson,

  a former Administration Manager for Wyndham, whom the Court found to be “highly credible.”

  (Id. at PageID #16246.) Ms. Creson described how she made illegitimate edits to the Sales

  Representatives’ timecards using WynTime:

         She was instructed to make such edits by Dave LaBelle, the site Vice President
         and later promoted to the area Vice President, and the Directors of Sales, Jerry
         Prosise and Mike Carneal. Importantly, her testimony was consistent with the
         ways Plaintiffs described the edits on their timecards and how they were required
         to sign Punch Forms that did not accurately reflect the time that they worked.
         Further, she testified that 90% of her edits were not legitimate and were made to
         keep Sales Representatives’ hours under forty.

  Id. at PageID #16301.

         The District Court emphatically stated that “Defendants did not even cross examine

  Creson, let alone impeach her testimony, nor did they call as witnesses those against whom she

  made such damning claims.” Id.

                                                  12



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 12 of 22 PageID #: 18396
         In stark contrast to the credibility of Plaintiffs’ witnesses, the District Court found that

  Defendants’ witnesses were either not credible and/or not relevant. For example, as to current

  Wyndham employee Elizabeth Matthews, the District Court stated the following:

         Elizabeth Matthews described herself as a “workhorse,” yet in October 2010, she
         recorded on average of 4.4 hours per day. [Ex. 3262]. This means, at best, the
         undersigned and Matthews do not share the same understanding of a “workhorse,”
         or at worse, Matthews was simply not telling the truth.

  Id. at PageID #16311 (emphasis added).

         In addition, the District Court found that:

         (H)er testimony that her recorded time was accurate is unrealistic and incredible
         in light of the fact that Matthews legitimately missed a punch almost every day
         for a period of six months, had 1,109 missed punches, and her admission that she
         was a habitual offender at not clocking in. She also testified that everyone was on
         vacation in January and February, which is obviously not credible.

  Id. (emphasis added).

         The District Court also found current Wyndham employee Connie McGlothin’s

  testimony not credible. After the District Court recounted her testimony regarding her schedule,

  the Court found as follows:

         [I]t does not seem credible that she left by 5:00 p.m., to 6:00 p.m., on a daily
         basis. In this regard, the Court also finds the testimony of Nelon, Pierce, Sr.,
         Siler, Tesh, Slone and Stallings—all sales representatives who worked for
         her—more credible in their testimony than her. Further, she had inaccurate
         Punch Forms that she could not adequately explain. [Ex. 3278, 3280]. The Court
         also finds it unusual that she could recall forty-four sales representatives’ average
         number of hours worked in a workweek up to seven years ago but could not recall
         if she had ever disciplined Jason Yocum, who she allegedly had to chase down to
         sign Punch Forms.

  Id. at PageID #16311 (emphasis added).

         Likewise, the District Court found statements by current Wyndham employee, Kyle

  Smith, the Director of Sales of In House Sales Representatives to not be credible:


                                                  13



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 13 of 22 PageID #: 18397
         For instance, while Smith claims he did not know that sales representatives were
         working while not clocked in until the audit, the Court finds this testimony not
         credible because he was sent various emails from Amanda Hill regarding sales
         representatives’ time. [Ex. 1233, 798A]. The Court finds Smith’s claims that he
         did not know what was occurring implausible, given the documentary evidence in
         this case.

  Id. at PageID #16313 (emphasis added).

         Lastly, while Wyndham claims that its expert’s testimony was unrebutted, the District

  Court “did not find Dr. Mitchem’s testimony persuasive at all.” (Id. at PageID #16329)

  (emphasis added).

         Ultimately, the District Court rejected the testimony of Wyndham’s witnesses and found

  Wyndham liable for its flagrant violations of the FLSA. In fact, the District Court’s summary of

  all the different means and methods by which Plaintiffs were required to work off the clock is

  consistent with a finding that all Plaintiffs worked on average 63.48 hours per week (which is

  separated into subclasses below) and inconsistent with the District Court’s arbitrary

  “compromise” 52 hours per week number:

         [A]ll Plaintiffs testified that they worked while they were not clocked in. They
         clocked out in between tours despite working, they clocked out for lunch despite
         not taking a lunch break, they did not clock in for party weekends, dinner parties,
         or nightline if they were approaching forty hours, and they closed contracts while
         not clocked in. With respect to closing contracts, Plaintiffs submitted
         documentary evidence showing that many Plaintiffs, and defense witnesses, were
         working on the clock while closing a contract. [Ex. 3236]. With respect to closing
         a contract while not clocked in, Defendants were able to rebut only a few of these
         entries by explaining that the transactional date and sale date “could” be different,
         but for a large majority of these entries, the transaction and sale dates are the
         same. [Ex. 3236]… Accordingly, based on the above findings of fact and the
         analysis of the FLSA, the Court concludes that Wyndham violated the FLSA by
         prohibiting Sales Representatives from recording or recovering overtime,
         despite working overtime, and by instructing sales managers to edit timecards to
         misrepresent the time that Sales Representatives worked to achieve that result.

  Id. at PageID #16308-09 (emphasis added).


                                                  14



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 14 of 22 PageID #: 18398
         Further, the District Court found that:

         [i]n fact, the overwhelming evidence establishes a consistent practice of
         prohibiting Sales Representatives from recording overtime and managers
         doctoring timecards to prevent overtime compensation.

         These two practices were implemented by requiring Sales Representatives to
         work off the clock and requiring Sales Representatives to sign inaccurate Punch
         Forms after managers altered their timecards (or risk being placed on overage).
         Many times managers simply forged Punch Forms. In furtherance of Wyndham’s
         unwritten policy to not record overtime, Sales Representatives (1) clocked out
         when not on tour but were still working, (2) clocked out for lunch breaks, despite
         not taking a lunch break, (3) clocked out before working nightline, if approaching
         overtime; and (4) did not accurately record time spent working party weekends
         and/or dinner parties. The Court also finds that Plaintiffs worked from home
         and did not record such hours, despite their managers having knowledge of such
         work. See also [Ex. 1024] (email from Matt Chodak stating to complete home
         work every night).

  Id. at PageID #16300 (emphasis added).

         The District Court’s above findings, as well as its indisputable findings that Wyndham’s

  time records were “grossly inadequate,” triggered application of the Mt. Clemens burden-shifting

  framework, which required Wyndham to “come forward with evidence of the precise amount of

  work performed or with evidence to negative the reasonableness of the inference to be drawn

  from the employee’s evidence.” Monroe, 860 F.3d at 398-99 (quoting Mt. Clemens, 66 S.Ct. at

  1192). The Court explicitly found that Wyndham failed to do so. As a result, the District Court

  found that Wyndham “failed to come forward with a credible and precise amount of the work

  performed and failed to negate the reasonableness of the inference drawn by the Court from all

  the evidence in this case” necessary to rebut Plaintiffs’ proof. Id. at PageID #16338 (emphasis

  added). Accordingly, the District Court should have entered an award based upon the average

  number of hours that numerous Plaintiffs testified they worked.        Nevertheless, (as stated




                                                   15



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 15 of 22 PageID #: 18399
  previously) that finding is now a nullity, and this Court’s charge is to make an independent

  review of the evidentiary record and render a damages award in accordance with Mt. Clemens.

           B.       Mt. Clemens Requires That the District Court Enter an Award for Front
                    Line and In House Sales Representatives Based on an Average of 63.546
                    Hours Worked Per Week

           The evidentiary record overwhelmingly supports an inference that Front Line and In

  House Sales Representatives worked an average of 63.54 hours per week. As a result, the

  District Court should now enter an award in favor of Front Line and In House Sales

  Representatives based on that average.

           The District Court’s unsupported statement that Wyndham had “somewhat rebutted

  Plaintiffs’ average,” and therefore, a reduction was warranted, (Memo. Opinion, R. 427, PageID

  #16314-16315,) (emphasis added) was clearly erroneous and not supported by the record or by

  the District Court’s findings in its Memorandum Opinion. First, as mentioned above, the District

  Court found Plaintiffs’ witness highly credible and Defendants’ witnesses either not credible

  and/or not relevant. (Id. at 16310-16314.) The District Court further admonished Wyndham for

  only calling “current employees who testified they did not” know or participate in the FLSA

  violations, but not calling “those supervisors accused of such.” (Memo. Opinion, R. 427, PageID

  #16309.) (Emphasis in original.)




  6
    As stated above, Exhibit 5 reflects that the average number of hours worked by all testifying Plaintiffs is 63.48
  hours per week. Because the Sixth Circuit held that Discovery Sales Representatives should have been a separate
  subclass, Plaintiffs deducted the average number of hours worked by Bobby Stallings, the Discovery Sales
  Representative who testified live at trial, from the average number of hours worked by all testifying Plaintiffs. This
  resulted in an average number of hours worked by all testifying Front Line and In House Sales Representatives of
  63.54 hours per week.



                                                           16



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 16 of 22 PageID #: 18400
          Second, the District Court reduced Plaintiffs’ average number of hours because it found

  that the “January and February time period was slower and Sales Representatives generally

  worked less hours and took off more then.” (Id. at 16317.) However, the District Court failed to

  recognize that considering the three holidays that fall within those two months, not all weeks

  during those two months were slow. Rather, the week before and after New Year’s Eve, and the

  days around Martin Luther King Jr. Day and Valentines’ Day were “slammed.” (Transcript, R.

  393, PageID #11869.) Therefore, out of those 60 days, there are “20 to 25 days that’s just going

  to be slammed.” (Id.) In addition, the District Court failed to take into account that when the

  majority of Plaintiffs testified to their average number of hours worked each week, they had

  already taken into account working fewer hours in January and February, but also working more

  hours during the summer and fall months, thereby deriving an average number of hours worked

  per week. (Chart of Bases for Average Number of Hours Worked, R. 417-1, PageID #14647-

  14655, Columns B-L.). The District Court also appears to have failed to consider the effect of its

  own finding that “Plaintiffs worked from home and did not record such hours” and that they

  were “directed by [a higher-up] to complete homework every night.” (Memo. Opinion, Doc 427,

  Page ID #16300).

          Third and lastly, the District Court failed to support or explain how it arrived at an

  average work week which was almost 12 hours less than that supported by the record evidence,

  instead engaging in what Wyndham concedes was an arbitrary “average” that “was not used as a

  result of a calculation, [but] was used as a way to impose a compromise between the parties.”

  Exhibit 6, Wyndham’s Appellate Brief, p. 41.7

  7
    Wyndham reaffirms this observation throughout its Appellate Brief, noting that “[t]he Court’s determination of
  such an ‘average’ [is] based on unidentified data and derived through unexplained methodology,” and that “[t]he
  court arrived at this [52 hours] ‘average’ week without any explanation of the math used,” concluding that “[t]he
                                                         17



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 17 of 22 PageID #: 18401
          Given that Front Line and In House Sales Representatives offered completely credible

  and sufficient proof that they averaged 63.54 hours per week, the burden shifted to Wyndham to

  come forward with evidence of the precise amount of work performed or with evidence to

  negative the reasonableness of the inference to be drawn from the employees’ evidence.

  Because Wyndham’s time records were proven and found by the Court to be grossly inaccurate,

  Wyndham could not possibly show the precise amount of work performed. Further, given the

  District Court’s findings that Wyndham’s witnesses lacked credibility, particularly when

  testifying that Plaintiffs worked only 20-30 hours per week which testimony was completely

  discredited and rejected by the Court, Wyndham failed to come forward with evidence to

  negative the reasonableness of the inferences to be drawn from the employees’ evidence.

          Based on the foregoing, Wyndham clearly failed to meet its Mt. Clemens burden. As a

  result, application of Mt. Clemens requires that the District Court enter a finding in favor of the

  Front Line and In House Sales Representatives that they worked an average of 63.54 hours per

  week.

          C.       Mt. Clemens Requires That the District Court Enter an Award for Discovery
                   Sales Representatives Based on an Average of 61 Hours Worked Per Week

          The Sixth Circuit held that the District Court “should have created a separate subclass for

  the discovery employees.” Pierce, 922 F.3d at 747. When doing so, the record evidence

  supports an award for Discovery Sales Representatives based upon an average of 61 hours

  worked per week for the same reasons discussed above.

          At trial, Plaintiffs called Opt-in Plaintiff Bobby Stallings, who worked exclusively as a



  Magistrate Judge erroneously applied the burden shifting framework of Mt. Clemens.” Id., pp. 13, 14, & 16. On this
  point, Plaintiffs and Wyndham are in agreement.

                                                         18



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 18 of 22 PageID #: 18402
  Discovery Sales Representative.8 When considering those employees who worked solely as a

  Discovery Sales Representative and not as a Front Line or In House Sales Representative, the

  District Court heard testimony from 1 of the 4 Discovery Plaintiffs, or 25% of those who solely

  worked in Discovery. When also considering the 7 employees who worked in Discovery, as well

  as Front Line and In House positions, the District Court heard testimony from 1 of the 11

  Discovery Plaintiffs, or approximately 9%. Even if the smaller of the percentages is used, this

  percentage is higher than the 5.8% percent of technicians who testified in Monroe.

          As set forth above, the District Court found that Mr. Stallings was credible. Although the

  Sixth Circuit held that Discovery Sales Representatives started later than those working Front

  Line or In House because the Discovery Sales Representatives did not attend the mandatory

  morning meeting, Pierce, 922 F.3d at 747, the Sixth Circuit’s conclusion is not supported by the

  record. Rather, the District Court explicitly found that Stallings testified “that he always clocked

  in about 8:00 a.m.” when the mandatory sales meeting began. (Memo. Opinion, R. 427, PageID

  #16232, #16230.)        In addition, Stallings testified that his manager “instructed the sales

  representatives to clock out for lunch and stay clocked out during the next tour,” (Id. at PageID

  #16222), and that “sales representatives were required to stay throughout the closing of a

  contract.” (Id. at PageID #16231).

          This was confirmed by several other Sales Representatives.                   Plaintiff Jesse Pierce

  testified that Discovery Sales Representatives (who, as stated above, attempted to sell trial

  packages to prospective owners if a Front Line Representative was not successful in making a

  8
   Of the 156 Sales Representatives, seven worked as Discovery Sales Representatives in addition to working Front
  Line or In House Sales, and only four worked solely as Discovery Sales Representatives during the Recovery
  Period.



                                                        19



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 19 of 22 PageID #: 18403
  sale of a deeded property) were required to stay through the closing process for any Front Line

  Sales Representative because “you never knew when a deal was going to blow out.” (Transcript,

  R. 393, PageID# 11831:8-11832:12.) In addition, Opt-in Plaintiff Brett Williamson testified that

  Discovery Sales Representatives actually stayed later than other Sales Representatives,

  (Transcript, R. 386, PageID# 11212:23-11213:5), and Plaintiff Mike Pierce testified that

  Discovery Sales Representatives were always the last to leave the building. (Transcript, R. 393,

  PageID# 11748:17-11749:15).

         The District Court also made findings regarding the average number of hours Mr. Stalling

  worked. Based upon his credible testimony that he worked at least an average of 55 hours per

  week at work, plus an additional average of 6 hours per week at home, the District Court found

  that Mr. Stallings worked at least 61 hours per week on average. (Memo. Opinion, R. 427,

  PageID #16230.) As a result, and for the same reasons set forth above, Mt. Clemens requires that

  the District Court enter an award for Discovery Sales Representatives based on an average of 61

  hours worked per week.

  VI.    JUDICIAL ESTOPPEL

         Pursuant to the July 12, 2019 Order (Doc. 465), this Court ordered the parties to include

  in their briefs the issue of whether Defendants should be permitted to raise judicial estoppel at

  this stage of the litigation related to the purported bankruptcies of Opt-in Plaintiffs who were not

  included in Defendants’ prior Motion for Summary Judgment.              Because Plaintiffs cannot

  respond to an argument Defendants have yet to raise and brief, Plaintiffs will address

  Wyndham’s requested relief in their Response.




                                                  20



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 20 of 22 PageID #: 18404
  VII.    CONCLUSION

          For the foregoing reasons, Plaintiffs respectfully request that the Court enter an Order in

  accordance with Mt. Clemens finding that: 1) Front Line and In House Sales Representatives are

  entitled to damages based upon an average of 63.54 hours of work each week; and 2) Discovery

  Sales Representatives are entitled to damages based upon an average of 61 hours of work each

  week.


                                               Respectfully submitted,

                                               DICKINSON WRIGHT PLLC

                                               By: /s/ Martin D. Holmes
                                                       Martin D. Holmes, # 012122
                                                       Peter F. Klett, #012688
                                                       M. Reid Estes, Jr., #009043
                                                       Autumn L. Gentry #20766
                                                       Fifth Third Center, Suite 800
                                                       424 Church Street
                                                       Nashville, TN 37219
                                                       Phone: (615) 244-6538
                                                       mdholmes@dickinsonwright.com
                                                       pklett@dickinsonwright.com
                                                       restes@dickinsonwright.com
                                                       agentry@dickinsonwright.com

                                                Attorneys for Plaintiffs and Opt-In Plaintiffs




                                                  21



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 21 of 22 PageID #: 18405
                                CERTIFICATE OF SERVICE

         I hereby certify that on August 23, 2019, a true and correct copy of the foregoing has
  been served on the following individuals via the court’s electronic service:

  Craig A. Cowart                                   D. Christopher Lauderdale
  Colby S. Morgan, Jr.                              Jackson Lewis P.C.
  Jackson Lewis P.C.                                15 South Main Street, Suite 700
  999 Shady Grove Rd., Suite 110                    Greenville, SC 29601
  Memphis, TN 38120                                 christopher.lauderdale@jacksonlewis.com
  craig.cowart@jacksonlewis.com
  colby.morgan@jacksonlewis.com

  William J. Anthony
  Jackson Lewis P.C.
  18 Corporate Woods Boulevard
  Albany, NY 12211
  william.anthony@jacksonlewis.com


                                                           /s/ Martin D. Holmes
                                                           Martin D. Holmes
  NASHVILLE 57404-1 703167v1




                                               22



Case 3:13-cv-00641-DCP Document 468 Filed 08/23/19 Page 22 of 22 PageID #: 18406
